83429: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32015: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83429


Short Caption:GOULD (STEVEN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C324819Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven Eric GouldSteven S. Owens


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/27/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/27/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-24999




09/01/2021Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


09/02/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)21-25592




09/08/2021Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


09/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/01/19, 10/08/19, 10/15/19, 10/22/19, 11/22/19, 01/31/20, 02/07/20, 02/14/20, 03/06/20, 03/12/20, 05/07/20, 05/21/20, 07/02/20, 07/21/20, 09/22/20, 09/24/20, 10/19/20, 11/16/20, 11/18/20, 11/24/20, 11/25/20, 12/10/20, 01/15/21, 02/10/21, 04/21/21, 04/26/21, 04/27/21, 04/28/21/04/29/21, 04/30/21, 09/28/17 to 04/30/21.  To Court Reporter: None listed. (SC)21-26091




09/10/2021Order/ProceduralFiled Order Directing Entry and Transmission of Written Judgement of Conviction. District Court Order due: 30 days. (SC)21-26262




09/16/2021Order/IncomingFiled District court order. Certified copy of order filed in district court on September 15, 2021.  Judgment of Conviction (Jury Trial). (SC)21-26783




09/17/2021Order/ProceduralFiled Order of Limited Remand for Designation of Counsel. This appeal is remanded to the district court for the limited purpose of securing counsel for appellant. Notice of appearance due: 35 days. (SC)21-26943




10/12/2021MotionFiled Proper Person Motion for an Extension of Time to File Opening Brief. (SC)21-29327




10/13/2021Notice/IncomingFiled Proper Person Notice of Change of Address. (SC)21-29449




10/15/2021Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on October 14th, 2021 appointing Steven S. Owens as counsel for appellant. (SC)21-29617




10/19/2021Other Incoming DocumentFiled Proper Person Fast Track Statement (Opening Brief). (RETURNED UNFILED PER 10/21/21 ORDER). (SC).


10/21/2021Order/ProceduralFiled Order Setting Briefing Schedule.  The clerk of this court shall add Mr. Owens as counsel of record for appellant in this appeal.  Appellant's transcript request form and docketing statement due: 21 days. Opening brief and appendix due: 120 days.  fn1 [Because appellant is represented by counsel in this appeal, this court takes no action on the pro se request for transcripts filed on September 8, 2021, and the pro se motion for an extension of time to file the opening brief filed on October 12, 2021. Accordingly, the clerk of this court shall return, unfiled, the pro se fast track statement received on October 19, 2021. Appellant should address all concerns regarding this appeal to counsel, and shall proceed through counsel in the prosecution of this appeal.] (SC)21-30358




10/21/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-30408




10/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  3/12/20, 9/24/20, 4/26/21, 4/27,21, 4/30/21, 7/22/21, 8/19/21, and 8/26/21.  To Court Reporter:  Department 30.  (SC)21-30505




10/22/2021Notice/OutgoingIssued Notice to Provide Proof of Service - Transcript Request Form. Due date: 7 days.  (SC)21-30552




10/22/2021Transcript RequestFiled Certificate of Service for Transcript Request Form. (SC)21-30585




11/04/2021OtherReturned Unfiled Document - Appellant's document entitled, "Notice of Intent to Proceed and Stand on Fast Track Statement.  (SC)21-31712




12/10/2021TranscriptFiled Notice from Court Reporter. Vanessa Medina stating that the requested transcripts were delivered.  Dates of transcripts:3/12/20; 9/24/20; 4/26/21; 4/27/21; 4/28/21; 4/29/21; 4/30/21; 7/22/21; 8/19/21; and 8/26/21. (SC)21-35260




01/21/2022BriefFiled Appellant's Opening Brief. (SC)22-02129




01/21/2022AppendixFiled Appellant's Appendix, Vols. 1-8. (SC)22-02139




02/18/2022MotionFiled Respondent's Motion for Extension of Time - 1st Request (Answering Brief). (SC)22-05418




02/18/2022Notice/IncomingFiled Respondent's Notice of Appearance for John Afshar. (SC)22-05421




02/25/2022Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  April 25, 2022.  (SC)22-06174




04/25/2022BriefFiled Respondent's Answering Brief. (SC)22-13070




04/25/2022AppendixFiled Respondent's Appendix. (SC)22-13073




05/02/2022Notice/IncomingFiled Notice of Supplemental Authorities. (SC)22-13816




05/19/2022BriefFiled Appellant's Reply Brief. (SC)22-15946




05/19/2022AppendixFiled Appellant's Supplemental Appendix. (SC)22-15948




05/19/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32015





Combined Case View